The Supreme Court affirmed the decree of the Orphans’ Court on June 2nd, 1884, in the following opinion:
Per Curiam.
This decree is well sustained by authority. It orders the payment to the grandchildren of the testator of a portion only of the interest and income of the estate of the deceased; Seitz’s Appeal, 87 Pa., 159. The authority to so decree is also given by the Act of 18th April, 1853, P. Laws, 507, Pur. Dig. 1460, Pl. 9.
Decree affirmed and appeal dismissed at the cost of the appellant.